Citation Nr: 1216770	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-22 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for amputation little finger, right hand (right little finger disability).

2.  Entitlement to service connection for right arm disorder with intermittent numbness.

3.  Entitlement to service connection for lung disorder, claimed as emphysema due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.

In March 2011, the Board remanded this case for further development.  

The issue of entitlement to service connection for lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right little finger disability, involving partial amputation, pre-existed service and did not undergo an increase in disability during service.

2.  The competent and credible evidence of record shows that a right arm disorder was not present during service or for many years after service, is not causally related to the Veteran's military service, and is not causally related to a currently service connected disability.


CONCLUSIONS OF LAW

1.  A right little finger disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 111, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

2.  A right arm disorder was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2007 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a February 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the February 2011 hearing, the undersigned identified the issues, sought information as to the in-service injury, the onset of the Veteran's symptoms, and the treatment he received in order to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

Additionally, in compliance with the Board's March 2011 remand, VA obtained the Veteran's Social Security Administration (SSA) records and associated them with the file.  Although, as explained below, an addendum to the October 2011 VA respiratory examination is necessary, this examination does not relate to the other two claimed disabilities.  Thus VA has complied with the March 2011 remand instructions with regard to the claims of service connection for right little finger disability and right arm disorder and those claims will be addressed on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Right Little Finger Disability

The March 1965 induction examination notes amputation of the distal end of the fifth finger of the right hand, which is the finger at issue.  The Veteran contends that he had a split or missing fingernail on the little finger of the right hand upon entrance into service and that he lost an additional quarter of his finger as the result of a defective M-16 exploding in his hand in May 1965; therefore, the description of his preexisting disability was inaccurate.  See e.g., January 2008 statement, June 2009 VA Form 9, February 2011 hearing transcript.  

While the Veteran is competent to describe the condition of his little finger at the time of his entrance into service, the Board finds this description not credible.  First, in his March 1965 Report of Medical History, the Veteran checked the box affirming "loss of arm, leg, finger, or toe" and signed his name to that document.  The evidence of record does not show loss of an arm, a leg, or a toe prior to service, but the accompanying examination clearly states that the Veteran had lost a portion of his right little finger.  The Board finds that, if the finger was actually intact at the time of entrance, and the examination report inaccurately noted an amputation, a reasonable person would have spoken up and called attention to such a significant error of fact.  Therefore, the Veteran's lay contradiction of the entrance examination is found not credible.  Rather, the report is accepted on its face to show that an amputation of the right little finger preexisted service.  Thus, as the amputation and accompanying flexion contracture were noted when examined, accepted, and enrolled for service, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
  
The Veteran may nevertheless be service connected for any aggravation of the preexisting amputation if there was an increase in disability during his military service, unless the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this case, the medical evidence does not demonstrate that the right little finger disability increased in severity during service.  The Veteran has alleged that he lost an additional quarter of his finger as the result of a defective M-16 exploding in his hand in May 1965.  See e.g., January 2008 statement, June 2009 VA Form 9, February 2011 hearing transcript.  He further states that this injury has caused numbness, pain, and cold sensitivity.  While the Veteran is competent to describe his in-service injury and the visible, physical result of the alleged additional amputation, his description of the latter is found not credible.  The notations regarding the Veteran's amputation show no change during service.  The service treatment records do show an injury to the finger in question in May 1965, which was described as "bone fragment in the tip; question whether there is a fracture at the injury site between [metacarpophalangeal and proximal interphalangeal joints]."  However, there is no mention of additional amputation in this record or in the October 1966 separation examination report.  Instead, only the pre-service amputation in 1963 is noted in the accompanying medical history and the description of the amputation in the examination report, which reads "partial amputation distal phalanx 5th finger (R) hand," is markedly similar to the description given in the March 1965 induction examination report.  

To the extent that the Veteran's recent assertions contradict these contemporaneous medical records and, by implication the signed statement of the Veteran at the time of discharge, they are found not credible.  Moreover, the May 2008 VA medical examination found that the distal interphalangeal joint is preserved, which implies that the extent of the amputation is currently the same as it was at the time of the Veteran's entrance into service, and the Veteran was found to have a fully functional right hand with a strong grip and no sensory loss in his fingers.  Despite his recent assertions to the contrary, no increase in severity of this disability is shown during service, and the presumption of aggravation does not apply.  See 38 C.F.R. § 3.306(b).  Likewise, the May 2008 VA examiner specifically found that the Veteran's right little finger condition was not aggravated by his military service.  Thus, service connection for right little finger amputation is not warranted.

The Board has also considered whether the Veteran has any additional right little finger disabilities that could be related to his in-service injury.  In this regard, the May 2008 VA medical examiner found no acute bone abnormality of fracture on the hand.  No additional right little finger disability has been diagnosed; therefore, service connection is not warranted.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (holding that a service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

For the above reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Right Arm Disorder

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Private treatment records show a history of ulnar nerve entrapment and carpal tunnel syndrome.  See July 1994 letter, December 2000 letter.  The May 2008 VA medical examiner associated this history with the Veteran's current complaints of neuritis.  Thus the current disability requirement is met.

The Board notes that records dated in November 1999, prior to the Veteran's claim, show evidence of a rotator cuff tear in his right shoulder.  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet.App. 319, 321 (2007).  In this case, although there is evidence of an additional right shoulder disorder in between the time of the Veteran's separation from service and his claim, this disorder has not been shown to be a chronic disability that extended into the pendency of this appeal.  Thus, a current rotator cuff disability is not shown. 
The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this case, however, there is no record of a diagnosis of or treatment for a right arm disorder during service.  The October 1966 separation examination does not note any right arm abnormality.  Likewise, the evidence does not show in-service right arm injury or an in-service incurrence of a right arm disability.  To the extent that the evidence does show a right little finger injury in May 1965, this record does not suggest that this injury affected his arm.  Thus the in-service injury requirement has not been satisfied.

Service connection may also be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, however, continuous symptoms from the time of the Veteran's service to the present are not shown.  Indeed, the first record of symptoms of a right arm disability are medical records following the Veteran's December 1993 accident at work.  The July 1994 letter from a private physician notes bilateral ulnar neuropathy and carpal tunnel syndrome.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran's right arm symptoms described after his post-service work accident consistently relate those symptoms to the cervical spine injury he sustained in that accident, without reference to any other cause or a separate, earlier, right arm disability.  Thus, there is no basis upon which to find continuous symptoms since active service.  Therefore, direct service connection is not warranted.

Alternately, the Veteran has claimed entitlement to service connection for right arm disability secondary to his finger amputation.  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As explained above, the Veteran is not currently service connected for a right little finger disability and as such cannot be service connected for any additional disability secondary to his right little finger disability.  Moreover, the May 2008 VA medical examiner specifically found that the Veteran's ulnar nerve entrapment and carpal tunnel syndrome were caused by his documented work injury in December 1993, 27 years after service.

After reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for a right arm disability.  The benefit sought on appeal is accordingly denied.



ORDER

Entitlement to service connection for right little finger disability is denied.

Entitlement to service connection for right arm disorder is denied.


REMAND

Unfortunately, an additional remand is necessary with respect to the Veteran's claim of service connection for a lung disorder.  The October 2011 VA examination notes in passing the Veteran's reported earlier diagnosis of chronic obstructive pulmonary disease (COPD), which he treated with an inhaler, before ultimately finding no significant pulmonary disease.  Even if the Veteran no longer has this disability, his medical records contain a diagnosis of COPD during the pendency of the claim.  Therefore, an addendum opinion specifically addressing this diagnosis is still necessary.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims folder to the October 2011 VA respiratory examiner or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion.  Specifically, the VA examiner should answer the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's previously-diagnosed COPD was attributable to a period of active service?  If the examiner finds that the prior diagnosis of COPD during the claims period is not valid, he may so conclude, but must explain why.   

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Thereafter, the RO/AMC should readjudicate the claim of service connection for lung disorder in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


